Filed 4/26/21 Salazar v. See’s Candy Shops CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 DEBBIE SALAZAR,                                                        B300778

           Plaintiff and Appellant,                                     (Los Angeles County
                                                                        Super. Ct. Nos. JCCP5004
           v.                                                           & BC651132)

 SEE’S CANDY SHOPS
 INCORPORATED et al.,

           Defendants and Respondents.


     APPEAL from an order of the Superior Court of Los
Angeles County. Maren E. Nelson, Judge. Affirmed.
     Capstone Law, Ryan H. Wu, Melissa Grant and John E.
Stobart for Plaintiff and Appellant.
     Munger, Tolles & Olson, Malcolm A. Heinicke, Katherine
M. Forster and C. Hunter Hayes for Defendants and
Respondents.
               _________________________________
       Debbie Salazar appeals from an order denying her motion
to certify a class of employees of respondents See’s Candies, Inc.,
and See’s Candy Shops, Incorporated (collectively, See’s). Salazar
alleges that See’s did not provide required second meal breaks to
shop employees who worked shifts longer than 10 hours. It is
undisputed that See’s official policy is to provide such breaks.
However, Salazar contends that, in practice, See’s consistently
failed to provide the breaks because the preprinted form that it
used to schedule employee shifts did not include a space for
second meal breaks.
       The trial court denied class certification on the grounds
that: (1) individual issues would predominate concerning
whether See’s consistently applied a practice of failing to offer
second meal breaks, and (2) Salazar failed to provide a trial plan
that offered a manageable method to adjudicate classwide
liability, including See’s defenses, without individual inquiry.
       We affirm. The trial court carefully analyzed the evidence
that Salazar presented in support of her claim that she could
establish liability through common proof. That evidence included
time records showing that 24 percent of shifts longer than 10
hours actually included a second meal period. In light of that
evidence, the trial court reasonably concluded that at least some
class members were offered a second meal period in accordance
with the law. Thus, individual testimony would be necessary to
show that See’s consistently applied an unlawful practice,
resulting in a trial that would “devolve into a series of mini-
trials.” Moreover, Salazar failed to provide a trial plan that
would permit See’s to “present its defenses without individual
inquiry.” The trial court therefore properly exercised its
discretion to deny class certification.




                                2
                            BACKGROUND
1.     See’s Meal Break Policies and Practice
       See’s sells candy in retail shops. California law requires
that employees of such a business who work a shift longer than
10 hours must be provided two 30-minute meal periods. (Lab.
Code, § 512, subd. (a); Cal. Code Regs., tit. 8, § 11070, subd.
(11(A) & (B) (Wage Order 7).) Employees are entitled to one
additional hour of pay if they miss a meal period. (Lab. Code,
§ 226.7, subd. (c); Wage Order 7, subd. 11(D).)
       See’s official policy complied with California law by
requiring a second meal period when an employee’s work shift
exceeded 10 hours. This policy was described in See’s Human
Resources Manual and in instructions to shop managers.
Employees have “online access” to See’s written policy in the
candy shops where they work.
       The policy and procedures document given to new
employees (entitled “Welcome to See’s”) also informed the
employees that meal breaks were required. However, it did not
specifically refer to a second meal break for shifts over 10 hours.
Rather, it stated that “[b]reaks are assigned on the Break and
Lunch Schedule,” and instructed employees to “check their
schedule at the beginning for the shift and initial immediately
after their break.”
       The Break and Lunch Schedule (Scheduling Form) was a
preprinted form containing columns for scheduling “lunch” as
well as a required first and second 10-minute break. The form
did not contain a column for a second meal break. According to
See’s, this was because See’s did not schedule shifts that
exceeded 10 hours and it was “very rare” for employees to work
such shifts.




                                 3
       See’s time records showed the length of employee shifts.
Approximately 0.3 percent of See’s employee shifts during the
relevant time period were longer than 10 hours. According to
analysis by Salazar’s expert, there were 3,351 shifts of more than
10 hours from February 17, 2013, to October 3, 2018. Of these
shifts, 2,227, or about 66 percent, had no recorded second meal
break.
       According to See’s expert, approximately 76 percent of See’s
employee shifts over 10 hours did not include a recorded second
meal break. Twenty-four percent recorded such a break (766
shifts out of a total of 3,226 shifts). Of the 833 employees who
worked shifts over 10 hours, 360, or about 43 percent, took a
recorded second meal break during at least one such shift.
       This data was derived from See’s electronic timekeeping
system, called Kronos. The Kronos system includes data from
“time punch” entries by employees as well as data that managers
or supervisors later enter based upon manual records when
employees fail to record their time punches. The trial court found
that the “electronic data is substantially accurate and that any
errors are due to inadvertent human inputting error.”
2.     Salazar’s Class Certification Motion
       Salazar’s operative complaint alleged claims for unpaid
overtime, unpaid minimum wages, failure to provide rest and
meal periods, failure to provide wage statements and to maintain
payroll records, failure to timely pay wages on termination, and
unfair and unlawful business practices under Business and
Professions Code section 17200.




                                4
       Salazar sought certification of two classes: a “single
staffing class” and a “meal break class.”1 With respect to the
meal break class, Salazar argued that See’s scheduling
procedures provided common evidence of a practice to deny
employees a second meal period during shifts exceeding 10 hours.
Salazar cited evidence that See’s relied on the Scheduling Form
to schedule meal breaks.
       In opposition to the motion, See’s argued that See’s did not
rely only on the Scheduling Form to provide second meal breaks,
but also provided employees with training on its policies and
required its shop managers to implement those policies.
       In support of its opposition, See’s submitted declarations
from 55 employees, including both managers and shop employees.
The managers testified generally about See’s policy of providing a
second meal break for shifts over 10 hours. Most of the employee
declarants testified that they were aware of this policy. More
than half of the employee declarants had worked shifts longer
than 10 hours, and almost all of these testified that they took
second meal breaks during such shifts at least some of the time.
Four employees testified that they occasionally chose not to take
a second meal break so that they could leave work earlier or get
overtime pay.
3.     The Trial Court’s Ruling
       The trial court denied certification of the meal break class
on two grounds. First, the court found that Salazar had failed to

      1 The single staffing class concerned employees who worked
alone in a store and, as a result, allegedly were not able to take
breaks. The trial court denied certification of both classes, but
Salazar seeks reversal only of the trial court’s order with respect
to the meal break class.




                                5
show that she could prove through common evidence that See’s
had a consistent practice to deny second meal breaks. The court
inferred from the fact that 24 percent of the shifts over 10 hours
actually included a recorded second meal break that “at least
some” employees were offered such a break. The court explained
that “individualized testimony of both managers and employees”
was therefore “permissibly tendered to show that the proper
breaks were offered (or not) and that the complained of practice
was (or was not) consistently applied.” The court concluded that
this individualized evidence would “devolve into a series of mini-
trials.”
       Second, the trial court found that Salazar’s proposed trial
plan was inadequate to manage these individual issues. The
court noted that Salazar’s trial plan proposed to resolve the issue
of liability through summary judgment, but did not explain how.
The court also observed that Salazar did not explain “how See’s
will be able to present its defenses without individual inquiry.”
The court concluded that Salazar’s proposed trial plan lacked
“the kind of detail needed to conclude that trial of this case on a
class basis is manageable.”
                           DISCUSSION
1.     Requirements for Class Certification and
       Standard of Review
       Class actions are authorized “when the question is one of a
common or general interest, of many persons, or when the parties
are numerous, and it is impracticable to bring them all before the
court.” (Code Civ. Proc., § 382.) To certify a class, “[t]he party
advocating class treatment must demonstrate the existence of an
ascertainable and sufficiently numerous class, a well-defined
community of interest, and substantial benefits from certification




                                 6
that render proceeding as a class superior to the alternatives.”
(Brinker Restaurant Corp. v. Superior Court (2012) 53 Cal.4th
1004, 1021 (Brinker).) The community of interest factor in turn
has three requirements: (1) common questions of fact or law that
predominate over individual issues; (2) class representatives with
claims or defenses typical of the class; and (3) class
representatives who can adequately represent the class. (Ibid.)
       Predominance is the class certification requirement at issue
in this case. The ultimate question in analyzing whether the
predominance requirement has been met is whether “ ‘the issues
which may be jointly tried, when compared with those requiring
separate adjudication, are so numerous or substantial that the
maintenance of a class action would be advantageous to the
judicial process and to the litigants.’ ” (Brinker, supra, 53 Cal.4th
at p. 1021, quoting Collins v. Rocha (1972) 7 Cal.3d 232, 238.) To
answer this question, a court must “examine the allegations of
the complaint and supporting declarations [citation] and consider
whether the legal and factual issues they present are such that
their resolution in a single class proceeding would be both
desirable and feasible.” (Brinker, at pp. 1021–1022.)
       In addition to deciding whether common issues
predominate, a court considering class certification must
determine whether the remaining individual issues can be
resolved “fairly and efficiently.” (Duran v. U.S. Bank National
Assn. (2014) 59 Cal.4th 1, 28–29 (Duran).) That includes
individual issues arising from affirmative defenses. (Id. at p. 29.)
“In considering whether a class action is a superior device for
resolving a controversy, the manageability of individual issues is
just as important as the existence of common questions uniting
the proposed class.” (Ibid.)




                                 7
       Our review of the trial court’s class certification ruling is
“narrowly circumscribed.” (Brinker, supra, 53 Cal.4th at p. 1022.)
We review the trial court’s ruling for abuse of discretion. “ ‘A
certification order generally will not be disturbed unless (1) it is
unsupported by substantial evidence, (2) it rests on improper
criteria, or (3) it rests on erroneous legal assumptions.’ ” (Id. at
p. 1022, quoting Fireside Bank v. Superior Court (2007) 40
Cal.4th 1069, 1089.) Because predominance is a factual issue,
the trial court’s finding that individual issues predominate must
be affirmed if it is supported by substantial evidence. (Brinker,
at p. 1022.)
       We review the trial court’s ruling on the feasibility of
managing individual issues at trial for abuse of discretion.
(Duran, supra, 59 Cal.4th at pp. 49–50.)
       2.     Substantial Evidence Supports the Trial
Court’s Conclusion that Individual Issues Would
Predominate at Trial
       a.     Evidence of See’s Scheduling Form alone is
              not sufficient to determine liability
       Salazar acknowledges that See’s official meal break policy
complies with California law. Salazar’s theory is that, despite
that policy, See’s consistent practice was to deny second meal
periods when shifts exceeded 10 hours. Salazar claims that she
can prove this consistent practice, and therefore establish
liability, through common proof.
       As in the trial court, on appeal Salazar’s arguments focus
on See’s Scheduling Form. Salazar relies on the fact that the
form contained no space for a second meal break and cites
evidence that See’s used the form to assign breaks for each shift.
Salazar also cites See’s time records showing that a high




                                 8
percentage of shifts longer than 10 hours did not include a
recorded second meal break (76 percent, according to See’s
expert).
       The trial court concluded that the Scheduling Form itself
provided some common evidence of a “practice of denying meal
breaks to those working over ten hours.” The court similarly
reasoned that the evidence See’s intended to introduce concerning
its legally compliant policies did not depend upon individual
issues. See’s intended to provide evidence of its policy requiring
second meal breaks along with evidence that its managers were
trained on that policy. The trial court observed that the manager
testimony that would be necessary for this purpose “does not
appear to create a manageability problem or implicate individual
issues.”
       However, the trial court also reasonably concluded that the
trial could not fairly be limited to such common evidence. The
court reasoned that, in light of the evidence, individualized
testimony was necessary to determine whether See’s had a
consistent practice of denying second meal breaks.
       Substantial evidence supports the trial court’s conclusion.
Although evidence from See’s time records showed that a high
percentage of shifts over 10 hours included no second meal break,
that evidence also showed that the Scheduling Form itself was
not sufficient to establish that See’s had a consistent practice of
denying such breaks. The trial court inferred from the fact that
many employees recorded a second meal break that “at least
some” employees were offered such a break.2 If credited, that


      2 The evidence was actually more compelling than the trial
court stated. The trial court inferred “from the fact that 24% of




                                9
inference means that the Scheduling Form could not have been
See’s exclusive means to provide a second meal break to
employees who worked shifts over 10 hours.
       Under the substantial evidence standard, we must credit
the trial court’s reasonable inferences, even if a competing
inference could be drawn. (Boling v. Public Employment
Relations Bd. (2018) 5 Cal.5th 898, 912–913.) An inference is
reasonable if it is a product of logic and reason and rests on the
evidence. (Kuhn v. Department of General Services (1994) 22
Cal.App.4th 1627, 1632–1633.)
       The trial court’s inference was logical. From the fact that
24 percent to 33 percent of shifts over 10 hours included a
recorded second meal break—involving 43 percent of the
employees who worked such shifts—one may reasonably infer
that See’s managers were instrumental in providing at least
some of those breaks. It seems unlikely that such a high
percentage of employees would have been able to take second
meal breaks unilaterally without the support of their managers.
       The inference also finds support in the evidence. As
discussed above, See’s provided declarations from managers who
testified that See’s implemented its policy to provide second meal



employees in the Second Meal Period Class did record a meal
period, that at least some were offered a second meal period.”
(Italics added.) However, the analysis by See’s expert actually
showed that approximately 24 percent of shifts over 10 hours
included a recorded second meal break. Approximately
43 percent of the employees who worked a shift over 10 hours
recorded a second meal break during at least one of those shifts.
Thus, the evidence showed that about 43 percent of employees
who worked a shift more than 10 hours were able to take a
second meal break despite the Scheduling Form.




                                10
breaks for shifts over 10 hours. It also provided declarations
from numerous shop employees who testified that they were
aware of See’s policy to provide second meal breaks. Some of
those employees stated that they did take a second meal period
when they worked over 10 hours (or were paid the required
compensation for missing the meal period), and some said that
they could have taken a second meal break but chose not to do so.
While these declarations were general and did not explain the
specific mechanism through which See’s provided a second meal
break,3 they did support the inference that See’s applied its
legally compliant second meal break policy at least some of the
time.
        The trial court also reasonably concluded that a “significant
number of employees” would likely need to offer individual
testimony at trial for the finder of fact to determine whether
See’s consistently applied a practice of denying second meal
breaks. The employee declarations that See’s provided showed
that some employees could have taken second meal breaks but
chose not to do so. Based upon the number of shifts over 10
hours that actually had recorded second meal breaks, and
considering the large number of employees who were able to take
such breaks (and therefore presumably knew that they could do
so), it is reasonable to conclude that a significant number of
employees made their own decisions to decline second meal
breaks that they otherwise could have taken. Individual


      3 As the trial court noted, See’s evidence did not show “how
employees are made aware that a second meal break may be
taken or when (i.e. in writing or orally).” Likewise, See’s written
policies did not “specifically address how an employee is to know
when to take a meal or rest break when working in excess of 10
hours.”




                                 11
testimony would have been necessary to distinguish such
situations from occasions in which See’s managers failed to
provide a second meal break.
       Salazar argues that the Scheduling Form made such
individual testimony unnecessary because undisputed evidence
showed that the form was See’s only means to provide a second
meal break. The record does not support the argument.
       Salazar cites the “Welcome to See’s” booklet and testimony
by See’s Director of Candy Shops, Karen Patterson, who was
responsible for enforcing See’s meal break policy. As discussed
above, the Welcome to See’s booklet simply stated that breaks
“are assigned on the Break and Lunch Schedule.” The booklet
did not state that the schedule was the only means to obtain a
required break.
       Patterson’s cited testimony also did not include such a
statement. Salazar claims that Patterson testified about a See’s
mandate “that meal and rest breaks were to be provided and
taken according to the [Scheduling Form] and that the only
reminders to take breaks provided to shop employees . . . were
the [Scheduling Form] and a clock on the wall.” Patterson
actually testified that the “shop management team” managed
staff to comply with state and federal laws “in a few ways,”
including to “make sure that the break and lunch schedules are
posted and breaks and lunches are taken at the appropriate
time.” As other examples of management techniques, Patterson
mentioned legal postings on bulletin boards and communications
from “corporate,” including “topics from human resources” that
are “covered with the teams.” She explained that it was the job of
the shop management team to “ensure that employees are getting
their breaks at the appropriate time.” In response to a question
whether, “other than the posters in the store,” there were
reminders telling employees when to take their rest breaks,




                               12
Patterson answered, “The lunch and break schedule, and we have
a clock on the wall in every shop.” This testimony was far from
an admission that the Scheduling Form was See’s exclusive
means to schedule legally required breaks.
      Moreover, in her declaration Patterson referred to another
reason why the Scheduling Form could not have been the final
word on whether employees working a shift over 10 hours were
offered a second meal period. She explained that “See’s
employees are usually scheduled to work fewer than 10 hours in
a single shift. However, See’s employees are trained that they
are entitled to the breaks provided in See’s Breaks and Meal
Periods policy based on the total number of hours they work,
even if their total hours worked exceeds the total hours for which
they are scheduled.” According to this explanation, the
Scheduling Form was irrelevant for shifts of more than 10 hours
that had originally been scheduled for less. Second meal breaks
for such shifts would not have been scheduled, but might
nevertheless have been offered. Individual testimony would have
been necessary to determine when that occurred.
      In light of this evidence, the trial court reasonably found
that individual issues would predominate in determining
whether See’s consistently denied second meal breaks.
      b.     The trial court adequately considered
             Salazar’s theory of proof
       Salazar argues that the trial court’s ruling was erroneous
because it “misapprehended” Salazar’s theory of liability.
Salazar claims that her theory of proof depended solely on the
Scheduling Form and related evidence allegedly showing that the
form was See’s exclusive means to schedule breaks. She claims
that “[n]othing else was required for certification,” and that she
“never planned on calling numerous witnesses to establish a




                                13
consistent practice.” Thus, she argues, the trial court made an
“erroneous legal assumption to find that testimony from
numerous witnesses would be needed.”
       We disagree. The trial court’s order shows that the court
fully understood Salazar’s theory of proof. The court recognized
that, “where an employer’s written policies are legally compliant
but there is a de facto practice of violating wage and hour laws,
class treatment may be appropriate.” The court understood that
Salazar relied on such a theory. The court correctly explained
Salazar’s claim that See’s alleged “unlawful meal and rest break
practice” could be proved through common evidence by
“(1) examination of the [Scheduling Form] and (2) time records,
which Salazar argues raise an inference that the meal periods
were not provided.” The court clearly understood Salazar’s
theory but found that, based on the issues and the evidence, that
theory was not adequate to allow the finder of fact to decide
liability based only upon common proof.
       In light of the evidence showing how many shifts over 10
hours actually included a second meal break, the trial court
properly concluded that the parties must be permitted to
introduce individual testimony to determine whether breaks were
consistently denied. Even if Salazar did not intend to introduce
such testimony, See’s would be permitted to do so to rebut
Salazar’s claims.
       Without individual testimony, a jury could not determine
whether the employees who worked the 66 percent to 75 percent
of shifts that did not include a second meal break missed that
break because See’s did not offer it or because the employees
chose not to take it. As discussed above, the trial court
reasonably found that See’s was entitled to introduce such
individual testimony at trial.




                               14
       Salazar claims that such testimony is irrelevant to class
certification because it concerns the affirmative defense of
“waiver.” Salazar argues that the trial court erred in finding that
such evidence created individual issues because an employee
cannot waive a break that is never offered. (See Brinker, supra,
53 Cal.App.4th at p. 1033.)
       The legal principle that Salazar cites is correct but
irrelevant. See’s proposed to introduce individual testimony that
employees in fact were offered second meal breaks but declined to
take them for personal reasons. Such testimony, if credited,
would negate liability. As the court explained in Brinker, an
employer is obligated to “provide a meal period,” meaning that
the employer must relieve its employees of all duty, relinquish
control over their activities, and permit them a reasonable
opportunity to take an uninterrupted break. (Brinker, supra, 53
Cal.App.4th at p. 1040.) However, the employer is not obligated
to “police meal breaks and ensure no work thereafter is
performed.” (Ibid.) Thus, an employer must provide an
opportunity for a required meal break but need not ensure that
the employee takes it.
       Class certification is generally inappropriate if liability can
be established only through individual proof. (See Duran, supra,
59 Cal.4th at p. 30 [“ ‘Only in an extraordinary situation would a
class action be justified where, subsequent to the class judgment,
the members would be required to individually prove not only
damages but also liability’ ”], quoting City of San Jose v. Superior
Court (1974) 12 Cal.3d 447, 463 (City of San Jose); see also Hale
v. Sharp Healthcare (2014) 232 Cal.App.4th 50, 63 [class
certification is inappropriate where the fact of damage, rather
than the amount of damages, is subject to individual proof].) The
need for individual testimony to determine whether employees
voluntarily decided to work through their breaks therefore




                                 15
supports the trial court’s finding that class certification was
inappropriate here.
       The court in Lampe v. Queen of the Valley Medical Center
(2018) 19 Cal.App.5th 832 (Lampe) reached a similar conclusion.
In that case, the plaintiffs claimed that the defendant, a hospital,
forced its employees to waive their second meal break. The
plaintiff provided evidence that employees did not take their
second meal breaks, but offered no evidence concerning why they
failed to do so. (Id. at pp. 847–848.) The defendant provided
testimony that employees were offered a second meal period but
voluntarily waived the meal period so that they could go home
earlier. (Id. at p. 848.) The court concluded that “[t]he question
of whether a missed meal break was due to the employer’s failure
to allow it or from the employee’s voluntary choice not to take it
requires an individualized inquiry.” (Ibid.) Citing Brinker, the
court noted that individual evidence concerning the reasons why
any particular employee did not take a meal period is more likely
to predominate where “the employer need only offer meal periods,
but need not ensure employees take their meals.” (Lampe, at
p. 850, citing Brinker, supra, 53 Cal.4th at pp. 1040–1041.) The
same analysis applies here.
       Salazar’s argument that the individual testimony See’s
proffered concerned an affirmative defense does not change this
analysis. Where an employer fails to provide time records
showing that a meal break was taken, a presumption can arise
that the employee was not offered such a break. In that case, an
employer’s claim that a break was in fact offered but the
employee declined it is an affirmative defense that the employer
must prove. (See Donohue v. AMN Services, LLC (2021) 11
Cal.5th 58, 74–76 (Donohue); Safeway Inc. v. Superior Court




                                16
(2015) 238 Cal.App.4th 1138, 1159 (Safeway), citing Brinker,
supra, 53 Cal.4th at p. 1052 (conc. opn. of Werdegar, J.).)4
       However, as the trial court correctly recognized, this
presumption is rebuttable. (See Donohue, supra, 11 Cal.5th at
pp. 75–76; Safeway, supra, 238 Cal.App.4th at p. 1159; Brinker,
supra, 53 Cal.4th at p. 1052 (conc. opn. of Werdegar, J.).) The
trial court here decided that the individual issues arising from
See’s affirmative defense precluded certification. That decision
was within the trial court’s discretion. (See Duran, supra, 59
Cal.4th at pp. 28–29 [“In certifying a class action, the court must
also conclude that litigation of individual issues, including those
arising from affirmative defenses, can be managed fairly and
efficiently”].)
       It may be that See’s Scheduling Form precluded See’s from
offering a second meal break to some employees for shifts over 10
hours. However, the question facing the trial court was not what
the evidence would ultimately show, but whether that evidence
was common to the class. Because the Scheduling Form itself
could not establish liability on a common basis, the trial court



      4 Of course, this presumption concerns only those instances
where an employee did not actually take a second meal break.
The trial court did not decide whether the undisputed fact that
See’s employees took second meal breaks 25 to 33 percent of the
time during shifts over 10 hours itself means that See’s did not
“consistently” deny second meal breaks. (See Brinker, supra, 53
Cal.4th at p. 1033 [“Claims alleging that a uniform policy
consistently applied to a group of employees is in violation of the
wage and hour laws are of the sort routinely, and properly, found
suitable for class treatment,” italics added].) We affirm the trial
court’s ruling on the findings that the court made, and therefore
also do not consider that question.




                                17
reasonably concluded that individual testimony would
predominate.
      c.    The trial court did not err by weighing the
            evidence relevant to predominance
       Contrary to Salazar’s contention, the trial court was not
obligated to ignore the individual testimony that See’s offered
merely because it was inconsistent with Salazar’s theory.
Salazar cites the requirement that, in considering whether to
certify a class, a court must focus on the plaintiff’s theory of
recovery. (See Brinker, supra, 53 Cal.4th at p. 1021 [the question
of predominance “hinges on ‘whether the theory of recovery
advanced by the proponents of certification is, as an analytical
matter, likely to prove amenable to class treatment’ ”], quoting
Sav-On Drug Stores, Inc. v. Superior Court (2004) 34 Cal.4th 319,
327.) Salazar claims that, in considering class certification, a
trial court “does not focus on whether the submitted evidence
proves the merits” of the plaintiff’s theory, but “must assume the
class claims have merit.” Thus, Salazar suggests that the trial
court was required to accept that the Scheduling Form provided a
method to prove liability through common evidence simply
because that was Salazar’s trial theory.
       This is wrong for several reasons. First, Salazar’s
argument leaves no room for the trial court to assess the
evidence. Salazar misinterprets the requirement that a court
ruling on class certification must consider the plaintiff’s theory of
proof. That consideration does not require that a court simply
accept a plaintiff’s assertion that its theory of liability can be
proved through common evidence. To the contrary: Our
Supreme Court has made clear that a trial court considering
class certification must analyze the facts if necessary to
determine whether common or individual issues predominate.




                                 18
(See Brinker, supra, 53 Cal.4th at p. 1025 [“To the extent the
propriety of certification depends upon disputed threshold legal
or factual questions, a court may, and indeed must, resolve
them”].)
       While a court should not gratuitously decide merits issues,
it must resolve those that are necessary for certification. And a
court may sort through disputed evidence to do so. (Dailey v.
Sears, Roebuck & Co. (2013) 214 Cal.App.4th 974, 991 [“if the
parties’ evidence is conflicting on the issue of whether common or
individual questions predominate . . . , the trial court is permitted
to credit one party’s evidence over the other’s in determining
whether the requirements for class certification have been met”];
accord, Lampe, supra, 19 Cal.App.5th at p. 851.)
       Thus, a class plaintiff’s theory of common proof “must have
a foundation in the evidence.” (Payton v. CSI Electrical
Contractors, Inc. (2018) 27 Cal.App.5th 832, 842 (Payton).)
Simply alleging a uniform practice is not enough; rather, a class
plaintiff “must present substantial evidence that proving both the
existence of the defendant’s uniform policy or practice and the
alleged illegal effects of that policy or practice could be
accomplished efficiently and manageably within a class setting.”
(Cruz v. Sun World Internat., LLC (2015) 243 Cal.App.4th 367,
384.)
       Second, as the trial court correctly recognized, “the class
action procedural device may not be used to abridge a party’s
substantive rights.” (Duran, supra, 59 Cal.4th at p. 34.) The
reason for this is that “ ‘[c]lass actions are provided only as a
means to enforce substantive law. Altering the substantive law
to accommodate procedure would be to confuse the means with
the ends—to sacrifice the goal for the going.’ ” (Ibid., quoting
City of San Jose, supra, 12 Cal.3d at p. 462.) In deciding whether
to certify a class, the trial court could not limit its focus only to




                                 19
Salazar’s proof if doing so meant that See’s would be precluded
from presenting evidence supporting a potentially meritorious
defense. (See Duran, at p. 35 [“Under Code of Civil Procedure
section 382, just as under the federal rules, ‘a class cannot be
certified on the premise that [the defendant] will not be entitled
to litigate its statutory defenses to individual claims’ ”], quoting
Wal-Mart Stores, Inc. v. Dukes (2011) 564 U.S. 338, 367.)
        Thus, the trial court acted within its discretion in deciding
that individual issues would predominate at trial. That decision
was supported by substantial evidence, and we will not disturb it
on appeal.
3.      The Trial Court Did Not Abuse Its Discretion In
        Deciding that Salazar’s Trial Plan Was
        Inadequate to Manage Individual Issues
        As discussed above, even when common issues predominate
over individual issues, a class should not be certified if there is no
way to manage the remaining individual issues “fairly and
efficiently.” (Duran, supra, 59 Cal.4th at pp. 28–29.) The party
seeking certification must show that such individual issues are
manageable. Thus, “[i]n wage and hour cases where a party
seeks class certification based on allegations that the employer
consistently imposed a uniform policy or de facto practice on class
members, the party must still demonstrate that the illegal effects
of this conduct can be proven efficiently and manageably within a
class setting.” (Id. at p. 29.)
        The trial court here properly exercised its discretion in
concluding that Salazar failed to provide a trial plan that was
adequate to manage the individual issues. The plan that Salazar
proposed focused primarily on dispositive motions as a means to
decide liability. In the event that trial was necessary, Salazar
offered only the vague promise that she could “prove Defendant’s




                                 20
liability through Defendants’ own policy documents and
handbooks, shift scheduling documents and records, as well as
deposition and witness testimony, including [See’s] corporate
designees and managers, and class members.” Salazar did not
provide any means to prove that See’s consistently applied a
practice of denying second meal breaks without individualized
evidence, other than by relying on the referenced “shift
scheduling documents and records.” As discussed above, those
documents were inadequate for that purpose.
       As the trial court noted, Salazar’s trial plan also did not
provide any means to litigate See’s defenses “without individual
inquiry.” Our Supreme Court explained in Duran that, “[w]hile
class action defendants may not have an unfettered right to
present individualized evidence in support of a defense, our
precedents make clear that a class action trial management plan
may not foreclose the litigation of relevant affirmative defenses,
even when these defenses turn on individual questions.” (Duran,
supra, 59 Cal.4th at p. 34.)
       Salazar’s proposed trial plan recognized the obligation to
litigate See’s affirmative defenses, but provided no means other
than individualized evidence to do so. Salazar claimed that See’s
would have an opportunity to present any affirmative defenses,
but, on the question of how this would be done, offered only the
observation that See’s could “present evidence regarding
deviations in policies and individual issues at trial.” Rather than
providing some common means to decide See’s affirmative
defenses, this vague promise served only to emphasize the
individual nature of those defenses.
       Salazar’s trial plan lacked any specific procedural
mechanisms to manage the individual issues. The trial court




                                21
therefore acted within its discretion in finding that plan
inadequate. (See Payton, supra, 27 Cal.App.5th at pp. 844–845
[trial plan was inadequate where it failed to provide any specific
procedural tools to manage individualized issues].)
                           DISPOSITION
       The trial court’s order is affirmed. See’s is entitled to its
costs on appeal.
       NOT TO BE PUBLISHED.




                                      LUI, P. J.
We concur:




      ASHMANN-GERST, J.




      HOFFSTADT, J.




                                 22